                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


DANNY ANDUJAR O/B/O D.A.,
a minor,

              Plaintiff,                                No. 18-12436

v.                                                      Honorable Nancy G. Edmunds

COMMISSIONER OF
SOCIAL SECURITY,

           Defendant.
_________________________________/

     OPINION AND ORDER ACCEPTING AND ADOPTING THE MAGISTRATE
      JUDGE’S AUGUST 15, 2019 REPORT AND RECOMMENDATION [14]

       Currently before the Court is the Magistrate Judge’s August 15, 2019 report

and recommendation. (Dkt. 14.) The Magistrate Judge recommends denying

Plaintiff’s motion for summary judgment, granting Defendant’s motion for summary

judgment, and affirming the Commissioner’s decision. The Court is fully advised in the

premises and has reviewed the record and the pleadings. Neither party has filed

objections. “[T]he failure to object to the magistrate judge’s report[] releases the Court

from its duty to independently review the matter.” Hall v. Rawal, No. 09-10933, 2012

U.S. Dist. LEXIS 120541, at *2 (E.D. Mich. Aug. 24, 2012) (citing Thomas v. Arn, 474

U.S. 140, 149 (1985)). The Court nevertheless agrees with the Magistrate Judge’s

recommendation. The Court, therefore, ACCEPTS and ADOPTS the Magistrate

Judge’s report and recommendation (Dkt. 14); DENIES Plaintiff’s motion for summary

judgment (Dkt. 12); GRANTS Defendant’s motion for summary judgment (Dkt. 13);
and AFFIRMS the decision of the Commissioner of Social Security pursuant to 42

U.S.C. § 405(g).

      SO ORDERED.

                                s/Nancy G. Edmunds
                                Nancy G. Edmunds
                                United States District Judge

Dated: September 3, 2019

I hereby certify that a copy of the foregoing document was served upon counsel of
record on September 3, 2019, by electronic and/or ordinary mail.

                                s/Lisa Bartlett
                                Case Manager
